DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          







                     NO. 12-04-00205-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§
IN RE: SENIOR MANAGEMENT  
OF TYLER, INC. D/B/A GREENBRIAR
NURSING AND REHABILITATION              §     ORIGINAL PROCEEDING
CENTER OF TYLER AND 
DAVE SUTHERLAND
§





MEMORANDUM OPINION
PER CURIAM
            Relators have filed a motion to dismiss this original proceeding, and all other parties to the
proceeding have been given notice of the filing of this motion.  In their motion, Relators represent
that the parties have reached an agreement that disposes of all disputed issues in this proceeding. 
Because Relators have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the
motion is granted, and the proceeding is dismissed.  Costs of this proceeding are assessed against
the party incurring the costs.
Opinion delivered October 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)





 
 
 
 
 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
OCTOBER 22, 2004
 
NO. 12-04-00205-CV
IN RE: SENIOR MANAGEMENT SERVICE OF TYLER, INC.
D/B/A GREENBRIAR NURSING AND REHABILITATION
CENTER OF TYLER AND DAVE SUTHERLAND
 

 

 
  Original Proceeding from the 7th Judicial District Court
  of Smith County, Texas. (Tr.Ct.No. 03-2301-A)
 

 

 
 
                                    THIS CAUSE came to be heard on the Relator’s agreed motion to dismiss
their petition for writ of mandamus, and all other parties to the proceeding have been given notice
of the filing of this motion.  Relators represent that the parties have reached an agreement that
disposes of all disputed issues in this proceeding, and the Court having heard and considered said
motion is of the opinion the same should be Granted.
                                    It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
petition for writ of mandamus be, and the same is, hereby Dismissed; and that all costs of this
proceeding be, and the same are, adjudged against the parties incurring same, and that this decision
be certified to the court below for observance.
                                    Sam Griffith, Justice.
                                    Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.